DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 3, 2022 has been entered. 
This action is in response to the papers filed on June 3, 2022.  Applicants’ arguments and amendments to the claims filed June 3, 2022 have been entered.  Claims 1, 5, 12, 51, 53, 59, 60, and 62-65 have been amended, claims 2, 3, 7, 10, 13, 18, 19, 21, 23-34, 37-43, 45, 46, 52, 55-58, 66-68, 71-73 and 16 have been cancelled, and no claims have been newly added.  Accordingly, claims 1, 4-6, 9, 11, 12, 14-17, 20, 22, 35, 36, 44, 47, 51, 53, 54, 59-65, 69, 70, and 74 are pending and under instant consideration.
Priority
Acknowledgment is made of applicant's claim for foreign priority to the filing dates of the Australian Patent Application Serial No. AU2017905177 filed on December 22, 2017 and PCT Patent Application Serial No. AU2018/051581 filed on December 21,2018.

Withdrawn Claim Rejections - 35 USC § 103
	      Claims 1, 3-6, 8-9, 11, 12, 14-17, 20, 22, 35, 36, 44, 69, 70, and 74 were rejected in the Office Action mailed December 8, under 35 U.S.C. 103 as being unpatentable over the combination of Datta et al. (Pub. No.: US 2012/0239161; Pub. Date: Sep. 20, 2012) as evidenced by Leffell (The Basics; Chapter 18, page 192 paragraphs 1and 2, 2000).  Applicant’s amendment to claim 1 renders the previous rejection moot.  Applicant has amended base claim 1 to include wherein  the structural layer polyurethane is derived from components including formula (1) and formula (2) which is not disclosed by Datta..  Accordingly, the rejection is hereby withdrawn.  However, the claims are subject to new grounds of rejection as set forth below.

Response & Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

	Claims 47, 51, 53, 54, and 59-65 remain rejected and claims 1, 4-6, 8, 9, 11, 12, 14-17, 20, 22, 35, 36, 44, 69, 70, and 74 are newly rejected under 35 U.S.C. 103 as being unpatentable over the combination of  Datta et al. (Pub. No.: US 2012/0239161; Pub. Date: Sep. 20, 2012), and Moore et al. (Pub. No.: US 2009/0099600; Pub. Date: Apr. 16, 2009) for reasons of record.
	The amended claims recite a tissue    repair    laminate    comprising: (a)    two or more biodegradable polyurethane foam layers; and (b)    one or more biodegradable thermoplastic polyurethane structural layers; wherein the one or more polyurethane structural layers  each have a thickness in the range of from about 50 um to about 500 um and are positioned between said foam layers; wherein said foam layers comprise a pore structure configured for cellular infiltration; and wherein said tissue repair laminate shrinks due to the formation of tissue less than 20% in any one surface area after 20 days under in vivo conditions, following implantation of the tissue repair laminate and wherein the structural layer polyurethane is derived from components including  one or more chain extenders represented by formula (1) or formula (2).

	Regarding claims 1, 4-5, 15-17, and 63, Datta discloses a biological implant that is at least partially degradable (abstract) comprising multiple matrices [0126] including a cross-linked biodegradable polyurethane matrix having void phases configured to be ingrown by biological tissue including fibroblasts, fibrous tissues, synovial cells, bone marrow stromal cells, stem cells and/or fibrocartilage cells ([0010] and [0062]) wherein the  polyurethane matrix is a foam [0020], wherein a matrix contains at least one functional element that is a reinforcing element in the form of a biodegradable  film or fiber designed to enhance the mechanical load bearing functions such as strength, stiffness, tear resistance, burst strength, suture pull out strength, etc., which is incorporated into the elastomeric matrix [0063] by sandwiching the thermoplastic polyurethane structural element between the elastomeric matrices and including a with the reinforcement element ([0080],  [0323], [00326], and [0327]), wherein the  reinforcement  can be made from elements  of the same shape and size [0334],	wherein the elastomeric matrix can be readily fabricated in to any desired size including 0.5mm to 100 mm ([0124] and [0128]), wherein the diameter of the reinforcement elements are .003 to 1.00 mm [0336]. wherein the matrix is derived from a biodegradable polyol including polyester polyols, an isocyanate, and a non-biodegradable polyol such as glycerol as required by claims 15, 16, and 17 ([0011], [0245], claim 9, and claim 17), wherein the device has a thickness from .025mm to 20mm [0339], and wherein the device upon implantation recovers at least about 90% of the size of the relaxed configuration [0073] and wherein the device will not degrade for a period of several years in the body [0074] which means the  laminate is not shrinking and will stay stable under physiological conditions for a period of over 20 days.  But Datta does not disclose wherein the polyurethane reinforcement functional element comprises one or more polyols, one or more isocyanates, and one or more chain extenders.
	However, in the same field of endeavor of medical implants comprising polyurethane that provides strength  to an implant (abstract and [0002], Moore discloses wherein the polyurethane comprise a polyol, a chain extender and diisocyanate [0062]; wherein the chain extender comprises formulas (Ia) and (Ib) 


    PNG
    media_image1.png
    124
    275
    media_image1.png
    Greyscale

R1, R2 and R3 are independently selected from optionally substituted C1-20 alkylene and optionally substituted C2-20 alkenylene [0059], wherein the diisocyanates includes aliphatic diisocyanates [0042] and the polyols are aliphatic [0047].
	With respect the language of said tissue repair laminate shrinks due to formation of tissue less than 20% in any one surface are after 20 days under in vivo conditions it is unclear how much tissue can form in such a short amount of time to exert pressure around the mesh to cause any shrinkage as  the cells which are responsible for building bundles of new collagen to form the scar take about a week divide and prepare for production of the release of bundles of collagen and that it takes a few weeks for a scar to form and continues to harden for months Leffell (The Basics; Chapter 18, page 192 paragraphs 1and 2, 2000).  As the device of Datta recovers at least 90% of the size of the relaxed configuration, and does not degrade in the body over several years, and Applicant has not shown that scar tissue is prevalent to cause significant compression forces in a period right after 20 days especially in light of how long it takes a scar to form, it would be expected that the device of Datta would shrink due to formation of tissue less than 20% in any one surface area after 20 days under in vivo conditions.  Additionally, the device disclosed by the combination of Datta and Moore appears to be the same or substantially the same as the instantly claimed tissue repair laminate as fully set forth above, accordingly it would be expected that the device of disclosed by the prior art would have the same functionality with respect to shrinkage, unless or until Applicant can provide evidence to the contrary.  Finally, it must be pointed out that the shrinkage is due to the formation of the tissue as recited in claim 1 and therefore not the structure of the device/composition of the device.
 “Products of identical chemical composition can not have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Regarding claim 4, Datta discloses forming a polyurethane foam from liquid components, curing, and crosslinking the polymer[0156] as such it is thermoset.
Regarding claim 6 and 8, Datta discloses wherein the elastomeric matrix can be readily fabricated in to any desired size including 0.5mm to 100 mm and the reinforcing 
element from 0.03 to about 1.00  mm ([0124], [0128], [0335] and [0336]).

	Regarding claim 9, Datta discloses wherein the pore size is at least about 50 µm, at least about 100 µm, and greater than 250µm [0114].

	Regarding claims 11 and 12, Datta discloses wherein the degradation time of the device when implanted can be adjusted from a period of a few weeks, to a few months or even a few years [0074].  Accordingly the instantly claimed degradation range over a period of a year would have been prima facie obvious to one of ordinary skill in the art as a matter of combining prior art elements according to known methods in order to yield predictable results of a desired degradation time period.  

	Regarding claim 14, Datta discloses wherein the tensile strength is about 7000 kg/m2 -[0147]. 

	Regarding claim 20, Datta discloses wherein the polyol has a molecular weight of 500 to 5,000 Da [0213].

	Regarding claim 22, Datta discloses wherein the polyol has an initiator such as a diol and a lactic acid ([0159] and [0166]).

	Regarding claim 35, Datta discloses wherein the non-biodegradable  polyol is a polyether polyol ([0161] and [0245]).

	Regarding claim 36, Datta discloses wherein polyether polyols comprising  ethylene oxide and propylene oxide [0166], wherein the polyols are crosslinked with glycerol ([0011] and [0022]), this combination would read on glycerol ethoxylate, glycerol propoxylate and glycerol ethoxylate-co-propoxyate.

	Regarding claim 44, Datta discloses wherein the structural layer is oriented  [0327].

	Regarding claims 47 and 51, Moore discloses wherein the molecular weight of the polyol is between 350 to 3000 Da [0048], the molecular weight of the chain extender is less than 350 Da [0055], and the diisocyannates comprise include 1. 1,6-hexamethylene diisocyanate 2. trans-cyclohexane diisocyanate 3. 1,4-butanediisocyanate 4. 1,2-ethanediisocyanate 5. 1,3-propanediisocyanate 6. para-tetramethyl xylene diisocyanate 7. 4,4'-methylene diphenyldiisocyanate 8. 1,4-naphthalene diisocyanate 9. para-phenylene diisocyanate 10. 4,4'-methylene-bis(cyclohexyl isocyanate) 11. meta-tetramethyl xylenediisocyanate 12. cis-cyclohexanediisocyanate [0042].  Accordingly the molecular weight would be in the instantly claimed range of less or equal to 200,000 Da.

Regarding claims 53 and 54, Moore discloses wherein the polyol can be prepared from a hydroxyl acid such as glycolic acid 1,4-butanediol [0049], caprolactone, lactic acid, and ethylene glycol [0051].
	Regarding claim 59, Moore discloses wherein the aliphatic polyol chain extenders  are ethylene glycol, diethylene glycol, tetraethylene glycol, 1,3-propane diol, 1,4-butane diol, 1,6-hexanediol, 1,7-heptanediol, 1,8-octanediol, 1,9-nonanediol, 1,10-decanediol [0056].

	Regarding claims 60 and 61, Moore discloses wherein the chain extenders are ethylene glycol, diethylene glycol, tetraethylene glycol, 1,3-propane diol, 1,4-butane diol, 1,6-hexanediol, 1,7-heptanediol, 1,8-octanediol, 1,9-nonanediol, 1,10-decanediol [0055].
	Regarding claim 62, Moore discloses wherein the aliphatic diisocyanate is  1,6-hexamethylenediisocyanate [0044]

	Regarding claim 64, Moore discloses wherein the chain extender of formulas (Ia) and (Ib) comprise hydroxy-acetic acid 3-hydroxy-propyl ester, 6-hydroxy-hexanoic acid 2-hydroxyethyl ester, 6-hydroxy-hexanoic acid 4-hydroxybutyl ester, ethylene glycol succinic acid diester diol, or ethylene glycol fumaric acid diester diol ([0060] and [0061]).

Regarding claim 65, Moore discloses wherein the polyurethane comprises hard and soft segments wherein the hard segment is 40 to 100% by weight ([0053], [0058], and [0068]).


	Regarding claims 69 and 70, Datta discloses the derive comprising one or more apertures extending through the foam and structural layers (Figures 1-3).

	Regarding claim 74, Datta discloses implanting the device into a human patient for healing, repair or regeneration of damaged or defective tissue without being harmful to the host [0008].

It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine a cross-linked biodegradable polyurethane matrix having void foam phase and least one functional element that is a reinforcing element in the form of a biodegradable  enhance the mechanical load bearing functions such as strength, stiffness, which is incorporated into the elastomeric matrix by sandwiching the reinforcement element between the elastomeric matrices and including a thermoplastic polyurethane reinforcement element ([0080] and [0323] - [0327]) as disclosed by Datta, as instantly claimed, with a reasonable expectation of success at the time of filing as a matter of design choice.  Said design choice amounting to combining prior art elements according to known methods to yield predictable results.  On of ordinary skill in the art would be motivated to do so and have a reasonable expectation of success because Datta had already discloses a biological implant comprising a polyurethane foam matrix with a supporting polyurethane sandwiched within the foam.   It would have only required routine experimentation to modify the composition of Datta for a cosmetic comprising a biological implant comprising a polyurethane foam matrix with a supporting polyurethane sandwiched within the foam as required by the claimed invention.
	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Datta et al. and Moore et al. to include a polyurethane comprise a polyol, a chain extender and diisocyanate [0062]; wherein the chain extender comprises formulas (Ia) and (Ib) 


    PNG
    media_image1.png
    124
    275
    media_image1.png
    Greyscale

R1, R2 and R3 are independently selected from optionally substituted C1-20 alkylene and optionally substituted C2-20 alkenylene [0059] as disclosed by Moore into a biological implant that is at least partially degradable (abstract) comprising a cross-linked biodegradable polyurethane matrix having void foam phase and least one functional element that is a reinforcing element as disclosed by Datta as a matter of combining prior art elements according to known methods with a reasonable expectation of success at the time of the instant filing as instantly claimed.  One of ordinary skill in the art would be motivated to include the polyurethane of Moore as the reinforcing element as Moore discloses that polyurethane provides high strength and a high modulus which is useful for biocompatible biodegradable implants that require the retention of mechanical strength until such time tissue regeneration is complete or to provide support as a stent or scaffold [0002].  One of ordinary skill in the art would have a reasonable expectation of success because Datta already disclosed a biological implant with a reinforcing element, while Moore provided guidance with respect to certain polyurethanes providing mechanical straight in implants.  It would have only required routine experimentation ot utilize the polyurethane as disclosed by Moore as the reinforcing element of a biological implant as disclosed by Datta and as  required by the claimed invention.
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art the time of filing.
	
Response to Arguments:	
	Applicant traverses the rejection arguing that claim 1 provides that the tissue repair laminate resists shrinkage due to formation of tissue in vivo following implantation, it shrinks due to the formation of tissue less than 20% in any one surface area after 20 days under in vivo conditions.  To achieve this claimed property the tissue repair laminate has two or more biodegradable polyurethane foam layers, one or more thermoplastic biodegradable polyurethane foam layers, and one or more thermoplastic biodegradable polyurethane structural layers derived from specific precursors positioned between the foam layers having a thickness of about 50 to 500 µm.  In vivo shrinkage is due to formation of tissue and shrinkage of a hernia mesh occurs due to formation of scar tissue around the mesh.  Datta describes devices that are compressible for implantation.  The ability to be compressed and spring back to an original configuration is opposite of the ability to resist shrinkage.  Datta does not describe the instantly claimed polyurethane structures nor does Datta mentioned the specific combination of components specified in claim 1 for an adhesive.  Accordingly, one would not expect the device of Datta to have the same properties as instantly claimed laminates.  Datta in paragraph [0063] states the functional element is a reinforcing element that can be fiber or a mesh or a film.  Datta does not state the reinforcing element is a fiber or a single fiber.  Datta used multiple fibers in the mesh layer as the fibers not a single fiber.  Thus Datta only refers to possible diameters of singe fibers and does not teach the thickness of the layer.  Additionally Datta does not teach  the thickness of the adhesive and would be many times thicker than the dimensions of a singe fiber.  Finally, the thickness cannot be properly derived base on a theory of optimization  and there must be first a result effective variable.  The properties of the instantly claimed invention should not be ignored.  Moore contains no teaching with respect to adhesives.  Therefore, one of ordinary skill would not look to Moore when considering adhesive compositions for use in Datta.  Furthermore, Datta does not suggest that the reinforcement element should be made of polyurethane.  Therefore there would be no reason  to look towards the polyurethane of Moore.  Physical and chemical properties would exist in a recreated composition that is identical to the claimed composition but the  composition of the prior art is not an anticipation rejection.

	Applicant’s argument has been fully considered, but not found persuasive.  With respect to Applicant’s argument concerning the tissue repair laminate shrinking less than 20% in any one surface are after 20 days in vivo conditions, Applicant attributes to tissue formation.  If this is the case, and the shrinkage of less than 20%  in any one surface are due to tissue formation, would this reflect a property of the rate of tissue formation and not the structure of the composition.  Moreover,  as Leffell discloses that cells divide after surgery  this would support that tissue formation is known.   With respect to the disclosure of Datta a sandwich design wherein the reinforcement can be incorporated between two layer of the elastomeric matrix [0326], wherein the reinforcement  can be made from elements  of the same shape and size [0334], wherein the diameter of the reinforcement elements are .003 to 1.00 mm [00336], and wherein the device has a thickness from .025mm to 20mm [0339].    With respect to an adhesive, the instant claim recites  a “tissue repair laminate comprising”, the open ended transition “comprising allows for additional elements.  Moreover, Datta discloses attachment of layers by means other than the use of an adhesive such as stitching, sowing, weaving etc. [0338].

	Applicant’s argument concerning Moore has been fully considered, but not found persuasive.  A 103 type rejection does not require the combination of all elements of the disclosures.  Moore was used in the instant rejection disclose known polyurethane structural elements in medical implants.  The adhesive is not relevant to the combination of references.

Conclusion
No Claims are allowed.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA R FALKOWITZ whose telephone number is (571)270-3386. The examiner can normally be reached Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANNA R FALKOWITZ/Primary Examiner, Art Unit 1617